Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
 
Response to Arguments
Applicant's arguments regarding the 35 USC 103 rejections with respect to amended limitations of claims 1-2, 4-5, 7-18 “wherein the managing server is configured to (i) based upon physical numeric values determine cylinder coordinates of nodes forming the reference ring unit and (ii) determine cylinder coordinates of one or more ring units adjacent to the reference ring unit based on physical numeric values and cylinder coordinates of the nodes forming the reference ring unit.” are persuasive. Therefore the 35 USC 103 rejections set forth in the previous office action have been withdrawn. In addition the provisional ODP rejections have been withdrawn in view of approved TD. 
However the amendment introduces several indefiniteness issues in claims 11-18 and addressed in current office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 (and claims 12-13 depending thereon) recites the limitation " the size measuring device " in “a user terminal for acquiring data of values of electrical characteristics of the measuring sensor outputted from the size measuring device”, as none the base claims 1 or 2 recites a “size measuring device”.  There is insufficient antecedent basis for this limitation in the claim. In addition it not clear “a user terminal” in claim 12 indicates the same user terminal in claim 11 or requires a different/additional user terminal.
Claim 14 (and claims 15-18 depending thereon) recites the limitation "a size measuring device according to claim 2", however no  “size measuring device” is recited in claim 2.  Therefore dependency, limit and scope of the claims are undeterminable. In addition it not clear “a managing server” in the claims indicates the managing server in claim 2 or requires a different/additional managing server. The claims are considered to depend on claim 2 in view of Applicant’s argument in page 8 that claim 14 includes the limitations of  “wherein the managing server is configured to (i) based upon physical 
Also note the limitation in Claim 14 (and claims 15-18 depending thereon) “a managing server that acquires data of values of electrical characteristics of the measuring sensor outputted from the size measuring device, and converts acquired data of values in electrical characteristics into data indicating physical numeric values of the measuring sensor, and based upon the converted physical numeric values, determines relative positions among the plural nodes” is a duplicate of the limitation of “a managing server for acquiring data of values of electrical characteristics from the plurality of measuring sensors, wherein the managing server converts the acquired data of values in electrical characteristics into data indicating physical numeric values of the plurality of measuring sensors, and based upon the converted physical numeric values, determines relative positions among the plural nodes” in base claim 2. 

Allowable Subject Matter
Claims 1-2, 3-4, 7-10 allowed.
Claims 11-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner-Initiated Interview Summary
In an attempt to expedite prosecution, the Examiner initiated an  interview of 5/21/2021 to discuss the  112 issues with the current amendment and proposed Examiner's amendment to overcome the issues for allowance (See attached interview summary for details). As of 5/27/2021, no response was received from the Applicant.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180374383 A1	COACHING FEEDBACK SYSTEM AND METHOD
US 20180075648 A1	STRUCTURE MODELLING
US 20170249491 A1	METHODS AND ARRANGEMENTS FOR IDENTIFYING OBJECTS
US 20170066092 A1	APPARATUS FOR GENERATING ASSEMBLY SEQUENCE AND METHOD FOR GENERATING ASSEMBLY SEQUENCE
US 20140072170 A1	3D HUMAN POSE AND SHAPE MODELING
US 20100168560 A1	Devices and Methods for Catheter Localization
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sultana M Zalalee/Primary Examiner, Art Unit 2619